DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species 1 as illustrated in Fig. 4; directed to an acoustic transducer includes a backplate that is located over a diaphragm.

Species 2 as illustrated in Fig. 12, directed to an acoustic transducer includes a diaphragm that is located over a backplate.

Species 3 as illustrated in Fig. 13, directed to an acoustic transducer includes a first diaphragm disposed on the transducer substrate; a second diaphragm disposed on the transducer and axially spaced apart from the first diaphragm such that a cavity is formed therebetween; a back plate disposed in the cavity between the first diaphragm and the second diaphragm.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as defined above. 

Per a telephone call dated 01/28/2022, the applicant elects Species 1, fig. 4 without traverse. See the Examiner- Initiated Interview Summary.

Claims 1-11 and 13 read on fig. 4 and are examined on the merit. Claims 12 and 14-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation “dimensions of about 6 microns x about 14 microns, and an edge-to-edge spacing between adjacent perimetral release holes of about 9 microns to about 11 microns” is indefinite because it’s unclear what is the meet and bound for this claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0358735 (Klein et al hereinafter Klein) and in view of US 2020/0186940 (Sun et al hereinafter Sun).

Regarding claim 1, Klein discloses an acoustic transducer (fig. 1, para. 19), comprising: a transducer substrate (fig. 1, substrate 108, para. 22) having an aperture (fig. 1, the cavity 109 is formed in substrate 108, para 23) defined therethrough; at least one diaphragm (fig. 1, deflection membrane 102, para 22) disposed on the transducer substrate over the aperture; a back plate (fig. 1, backplate 110, para. 22) disposed on the transducer substrate and axially spaced apart from the at least one diaphragm; and a perimetral support structure (fig. 1 item 106) disposed circumferentially between the at least one diaphragm and the back plate at a radially outer perimeter of the back plate, wherein a plurality of perimetral release holes (fig. 1, perforations 112) are defined circumferentially through at least one of the at least one diaphragm or the 
Klein does not explicitly disclose at least a portion of the plurality of perimetral release holes defining a non-circular shape. 
However, a hole with a non-circular shape is notorious old and well known. For instance, in the same field of the invention, Sun teaches a capacitive microphone including a diaphragm with the release apertures 301 may also be designed to square, triangular, polygonal, elongated slim groove-like or the like, and arrangement of the release apertures 301 may be determined according to a release path of the sacrificial layer and the time distribution; and the air leakage structures 202 may also be elongated stripes, crossed elongated grooves, circles, or polygonal or other shapes (fig. 3, para. 23, 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Sun in Klein to modify the shape of hole in a non-circular shape in order to avoid stress concentration of the support structure to improve the durability of the microphone under high pressure. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Sun also teaches wherein the non-circular shape is a square having filleted corners (para. 23, fig. 3). Regarding claim 3, Sun also teaches wherein the non-circular shape is a nd rejection above, Klein does teach the shape has dimensions of about 6 microns x about 14 microns, and an edge-to-edge spacing between adjacent perimetral release holes of about 9 microns to about 11 microns, inclusive (para. 30) 
Regarding claim 9, Klein and Sun also show wherein each of the plurality of perimetral release holes are separated by an equal radial distance 
Klein does not explicitly disclose at least a portion of the plurality of perimetral release holes defining a non-circular shape. However, a hole with a non-circular shape is notorious old and well known. For instance, in the same field of the invention, Sun teaches a capacitive microphone including a diaphragm with the release apertures 301 may also be designed to square, triangular, polygonal, elongated slim groove-like or the like, and arrangement of the release apertures 301 may be determined according to a release path of the sacrificial layer and the time distribution; and the air leakage structures 202 may also be elongated stripes, crossed elongated grooves, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, Klein also shows wherein the diaphragm is located proximate to the transducer substrate, and the back plate is located over the diaphragm distal from the transducer substrate (fig. 1). Regarding claim 13, Sun also teaches wherein the non-circular shape is at least one of a square having filleted corners, a trapezoid, a toroidal arc segment or an oblong (para. 23 and 24, figs. 3 and 4, the corners of the items 202 and 403 are filleted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN D NGUYEN/Primary Examiner, Art Unit 2699